[ex102indemnificationagre001.jpg]
INDEMNIFICATION AGREEMENT This Indemnification Agreement, dated as of [•], 2020,
is made by and between Pacific Mercantile Bank, a California banking corporation
(the “Bank”), and [•] (the “Indemnitee”). WHEREAS, it is essential to the Bank
to retain and attract as directors, officers and employees the most capable
persons available; WHEREAS, the Indemnitee serves as an “agent” (as such term is
defined in Section 317 of the California Corporations Code) of the Bank;
WHEREAS, the Bank and the Indemnitee recognize the increased risk of litigation
and other claims being asserted against directors, officers and employees of
companies in today’s environment; WHEREAS, Section 317 of the California
Corporations Code, the Bank’s Articles of Incorporation (“Articles of
Incorporation”) and the Bank’s Bylaws (“Bylaws”) authorize the Bank to indemnify
and advance expenses to its agents to the extent provided therein, and the
Indemnitee serves as an agent of the Bank, in part, in reliance on such
provisions; WHEREAS, the Bank has determined that its inability to retain and
attract as directors, officers and employees the most capable persons would be
detrimental to the interests of the Bank, and that the Bank therefore should
seek to assure such persons that indemnification and insurance coverage will be
available in the future; and WHEREAS, in recognition of the Indemnitee’s need
for substantial protection against personal liability in order to enhance the
Indemnitee’s continued service to the Bank in an effective manner and the
Indemnitee’s reliance on the Bank’s Articles of Incorporation and Bylaws, and in
part to provide the Indemnitee with specific contractual assurance that the
protection promised by the Bank’s Articles of Incorporation and Bylaws will be
available to the Indemnitee (regardless of, among other things, any amendment to
or revocation of the applicable provisions of the Bank’s Articles of
Incorporation and Bylaws or any change in the composition of the governing
bodies of the Bank or any acquisition transaction relating to the Bank), the
Bank wishes to provide in this Agreement for the indemnification of and the
advancing of expenses to the Indemnitee to the fullest extent (whether partial
or complete) permitted by law and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of the Indemnitee
under the directors’ and officers’ liability insurance policy of the Bank. NOW,
THEREFORE, in consideration of the premises and of the Indemnitee continuing to
serve the Bank directly or, on its behalf or at its request, as an officer,
director, manager, member, partner, fiduciary or trustee of, or in a similar
capacity with, another Person (as defined below) or any employee benefit plan,
and intending to be legally bound hereby, the parties hereto agree as follows:
1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:
SMRH:4817-2626-3994.1 -1-



--------------------------------------------------------------------------------



 
[ex102indemnificationagre002.jpg]
(a) Agreement: means this Indemnification Agreement, as amended from time to
time hereafter. (b) Board of Directors: means the Board of Directors of the
Bank. (c) Claim: means any threatened, asserted, pending or completed civil,
criminal, administrative, investigative or other action, suit or proceeding of
any kind whatsoever, including any arbitration or other alternative dispute
resolution mechanism, or any appeal of any kind thereof, or any inquiry or
investigation, whether instituted by the Bank, any governmental agency or any
other party, that the Indemnitee in good faith believes might lead to the
institution of any such action, suit or proceeding, whether civil, criminal,
administrative, investigative or other, including any arbitration or other
alternative dispute resolution mechanism. (d) Indemnifiable Expenses: means (i)
all expenses and liabilities, including judgments, fines, penalties, interest,
amounts paid in settlement with the approval of the Bank, and counsel fees and
disbursements (including, without limitation, experts’ fees, court costs,
retainers, transcript fees, duplicating, printing and binding costs, as well as
telecommunications, postage and courier charges) paid or incurred in connection
with investigating, defending, being a witness in or participating in (including
on appeal), or preparing to investigate, defend, be a witness in or participate
in, any Claim relating to any Indemnifiable Event by reason of the fact that
Indemnitee is, was or has agreed to serve as a director, officer, employee or
agent of the Bank, or is or was serving or has agreed to serve on behalf of or
at the request of the Bank as a director, officer, manager, member, partner,
fiduciary, trustee or in a similar capacity of another Person, or by reason of
any action alleged to have been taken or omitted in any such capacity, whether
occurring before, on or after the date of this Agreement (any such event, an
“Indemnifiable Event”), (ii) any liability pursuant to a loan guaranty (other
than a loan guaranty given in a personal capacity) or otherwise, for any
indebtedness of the Bank or any subsidiary of the Bank, including, without
limitation, any indebtedness which the Bank or any subsidiary of the Bank has
assumed or taken subject to, and (iii) any liabilities which an Indemnitee
incurs as a result of acting on behalf of the Bank (whether as a fiduciary or
otherwise) in connection with the operation, administration or maintenance of an
employee benefit plan or any related trust or funding mechanism (whether such
liabilities are in the form of excise taxes assessed by the United States
Internal Revenue Service, penalties assessed by the United States Department of
Labor, restitutions to such a plan or trust or other funding mechanism or to a
participant or beneficiary of such plan, trust or other funding mechanism, or
otherwise). (e) Indemnitee-Related Entities: means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Bank or any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise Indemnitee has agreed, on behalf of the Bank or at the Bank’s
request, to serve as a director, officer, employee or agent and which service is
covered by the indemnity described in this Agreement) from whom an Indemnitee
may be entitled to indemnification or advancement of expenses with respect to
which, in whole or in part, the Bank may also have an indemnification or
advancement obligation (other than as a result of obligations under an insurance
policy). SMRH:4817-2626-3994.1 -2-



--------------------------------------------------------------------------------



 
[ex102indemnificationagre003.jpg]
(f) Jointly Indemnifiable Claim: means any Claim for which the Indemnitee shall
be entitled to indemnification from both an Indemnitee-Related Entity and the
Bank pursuant to applicable law, any indemnification agreement or the articles
of incorporation, bylaws, partnership agreement, operating agreement,
certificate of formation, certificate of limited partnership or comparable
organizational documents of the Bank and an Indemnitee- Related Entity. (g)
Loss: means all losses, Claims, damages, fines, or penalties, including, without
limitation, any legal or other expenses (including, without limitation, any
legal fees, judgments, fines, appeal bonds or related expenses) incurred in
connection with defending, investigating or settling any Claim, fine, penalty or
similar action. (h) Person: means any individual, corporation, firm,
partnership, joint venture, limited liability company, estate, trust, business
association, organization, governmental entity or other entity. 2. Basic
Indemnification Arrangement; Advancement of Indemnifiable Expenses. (a) In the
event that the Indemnitee was, is or becomes subject to, a party to or witness
or other participant in, or is threatened to be made subject to, a party to or
witness or other participant in, a Claim by reason of (or arising in part out
of) an Indemnifiable Event, the Bank shall indemnify the Indemnitee, or cause
such Indemnitee to be indemnified, to the fullest extent permitted by the laws
of the State of California in effect on the date hereof and as amended from time
to time, and shall hold the Indemnitee harmless from and against all Losses that
arise by reason of (or arising in part out of) an Indemnifiable Event; provided,
however, that no change in the laws of the State of California shall have the
effect of reducing the benefits available to the Indemnitee hereunder based on
the laws of the State of California as in effect on the date hereof or as such
benefits may improve as a result of amendments after the date hereof. The rights
of the Indemnitee provided in this Section 2 shall include, without limitation,
the rights set forth in the other sections of this Agreement. Payments of
Indemnifiable Expenses shall be made as soon as practicable but in any event no
later than twenty (20) calendar days after written demand is presented to the
Bank, against any and all Indemnifiable Expenses. (b) Upon request by the
Indemnitee, the Bank shall advance, or cause to be advanced, any and all
Indemnifiable Expenses incurred by the Indemnitee (an “Expense Advance”) on the
terms and subject to the conditions of this Agreement, as soon as practicable
but in any event no later than twenty (20) calendar days after written demand,
together with supporting documentation, is presented to the Bank. The Bank
shall, in accordance with such request (but without duplication), either (i)
pay, or cause to be paid, such Indemnifiable Expenses on behalf of the
Indemnitee, or (ii) reimburse, or cause the reimbursement of, the Indemnitee for
such Indemnifiable Expenses. The Indemnitee’s right to an Expense Advance is
absolute and shall not be subject to any condition that the Board of Directors
shall not have determined that the Indemnitee is not entitled to be indemnified
under applicable law. However, the obligation of the Bank to make an Expense
Advance pursuant to this Section 2(b) shall be subject to the condition that,
if, when and to the extent that a final judicial determination is made (as to
which all rights of appeal therefrom have been exhausted or lapsed) that the
Indemnitee is not entitled to be so indemnified under applicable law, the Bank
shall be entitled to be SMRH:4817-2626-3994.1 -3-



--------------------------------------------------------------------------------



 
[ex102indemnificationagre004.jpg]
reimbursed by the Indemnitee (who hereby agrees to reimburse the Bank) for all
such amounts theretofore paid (it being understood and agreed that the foregoing
agreement by the Indemnitee shall be deemed to satisfy any requirement that the
Indemnitee provide the Bank with an undertaking to repay any Expense Advance if
it is ultimately determined that the Indemnitee is not entitled to
indemnification under applicable law). The Indemnitee’s undertaking to repay
such Expense Advances shall be unsecured and interest-free. (c) Notwithstanding
anything in this Agreement to the contrary, the Indemnitee shall not be entitled
to indemnification or advancement of Indemnifiable Expenses pursuant to this
Agreement in connection with any Claim initiated by the Indemnitee unless (i)
the Bank has joined in or the Board of Directors of the Bank has authorized or
consented to the initiation of such Claim or (ii) the Claim is one to enforce
the Indemnitee’s rights under this Agreement (including an action pursued by the
Indemnitee to secure a determination that the Indemnitee should be indemnified
under applicable law). (d) The indemnification obligations of the Bank under
Section 2(a) shall be subject to the condition that the Board of Directors shall
not have determined (by majority vote of directors who are not parties to the
applicable Claim) that the indemnification of the Indemnitee is not proper in
the circumstances because the Indemnitee is not entitled to be indemnified under
applicable law. If the Board of Directors determines that the Indemnitee is not
entitled to be indemnified in whole or in part under applicable law, the
Indemnitee shall have the right to commence litigation in any court in the State
of California having subject matter jurisdiction thereof and in which venue is
proper, seeking an initial determination by the court or challenging any such
determination by the Board of Directors or any aspect thereof, including the
legal or factual bases therefor, and the Bank hereby consents to service of
process and to appear in any such proceeding. If the Indemnitee commences legal
proceedings in a court of competent jurisdiction to secure a determination that
the Indemnitee should be indemnified under applicable law, any determination
made by the Board of Directors that the Indemnitee is not entitled to be
indemnified under applicable law shall not be binding, the Indemnitee shall
continue to be entitled to receive Expense Advances, and the Indemnitee shall
not be required to reimburse the Bank for any Expense Advance, until a final
judicial determination is made in the Claim (as to which all rights of appeal
therefrom have been exhausted or lapsed) that the Indemnitee is not entitled to
be so indemnified under applicable law. Any determination by the Board of
Directors otherwise shall be conclusive and binding on the Bank and the
Indemnitee. (e) To the extent that the Indemnitee has been successful on the
merits or otherwise in defense of any or all Claims relating in whole or in part
to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, the Indemnitee shall be indemnified
against all Indemnifiable Expenses actually and reasonably incurred in
connection therewith, notwithstanding an earlier determination by the Board of
Directors that the Indemnitee is not entitled to indemnification under
applicable law. (f) Notwithstanding anything to the contrary herein, the Bank
shall not be obligated pursuant to the terms of this Agreement to indemnify
Indemnitee for any acts or omissions or transactions from which a director,
officer, employee or agent may not be relieved of liability under applicable
law. SMRH:4817-2626-3994.1 -4-



--------------------------------------------------------------------------------



 
[ex102indemnificationagre005.jpg]
(g) Notwithstanding any other provisions contained herein, this Agreement and
the rights and obligations of the parties hereto are subject to the
requirements, limitations and prohibitions set forth in state and federal laws,
rules, regulations, and orders regarding indemnification and prepayment of
expenses, legal or otherwise, and liabilities, including, without limitation,
Section 317 of the California Corporations Code, Section 18(k) of the Federal
Deposit Insurance Act and Part 359 of the Federal Deposit Insurance
Corporation’s Rules and Regulations and any successor regulations thereto. 3.
Indemnification for Additional Expenses. The Bank shall indemnify, or cause the
indemnification of, the Indemnitee against any and all Indemnifiable Expenses
and, if requested by the Indemnitee, shall advance such Indemnifiable Expenses
to the Indemnitee subject to and in accordance with Section 2, which are
incurred by the Indemnitee in connection with any action brought by the
Indemnitee, the Bank or any other Person with respect to the Indemnitee’s right
to: (i) indemnification or an Expense Advance by the Bank under this Agreement
or any provision of the Bank’s Articles of Incorporation and/or Bylaws and/or
(ii) recovery under any directors’ and officers’ liability insurance policies
maintained by the Bank, regardless of whether the Indemnitee ultimately is
determined to be entitled to such indemnification, Expense Advance or insurance
recovery, as the case may be; provided that the Indemnitee shall be required to
reimburse such Indemnifiable Expenses in the event that a final judicial
determination is made in the Claim (as to which all rights of appeal therefrom
have been exhausted or lapsed) that such action brought by the Indemnitee, or
the defense by the Indemnitee of an action brought by the Bank or any other
Person, as applicable, was frivolous or in bad faith. 4. Partial Indemnity, Etc.
If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Bank for some or a portion of the Indemnifiable Expenses
in respect of a Claim but not, however, for all of the total amount thereof, the
Bank shall nevertheless indemnify the Indemnitee for the portion thereof to
which the Indemnitee is entitled. 5. Burden of Proof. In connection with any
determination by the Board of Directors, any court or otherwise as to whether
the Indemnitee is entitled to be indemnified hereunder, the Board of Directors
or court shall presume that the Indemnitee has satisfied the applicable standard
of conduct and is entitled to indemnification, and the burden of proof shall be
on the Bank or its representative to establish, by clear and convincing
evidence, that the Indemnitee is not so entitled. 6. Reliance as Safe Harbor.
The Indemnitee shall be entitled to indemnification for any action or omission
to act undertaken (a) in good faith reliance upon the records of the Bank,
including its financial statements, or upon information, opinions, reports or
statements furnished to the Indemnitee by the officers or employees of the Bank
or any of its subsidiaries in the course of their duties, or by committees of
the Board of Directors, or by any other Person as to matters the Indemnitee
reasonably believes are within such other Person’s professional or expert
competence, or (b) on behalf of the Bank in furtherance of the interests of the
Bank in good faith in reliance upon, and in accordance with, the advice of legal
counsel or accountants, provided such legal counsel or accountants were selected
with reasonable care by or on behalf of the Bank. In addition, the knowledge
and/or actions, or failures to act, of any other director, officer, agent or
employee of the Bank shall not be imputed to the Indemnitee for purposes of
determining the right to indemnity hereunder. SMRH:4817-2626-3994.1 -5-



--------------------------------------------------------------------------------



 
[ex102indemnificationagre006.jpg]
7. No Other Presumptions. For purposes of this Agreement, the termination of any
Claim, action, suit or proceeding, by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere or
its equivalent, shall not create a presumption that the Indemnitee did not meet
any particular standard of conduct or have any particular belief or that a court
has determined that indemnification is not permitted by applicable law. In
addition, neither the failure of the Board of Directors to have made a
determination as to whether the Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Board
of Directors that the Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by the
Indemnitee to secure a judicial determination that the Indemnitee should be
indemnified under applicable law shall be a defense to the Indemnitee’s claim or
create a presumption that the Indemnitee has not met any particular standard of
conduct or did not have any particular belief. 8. Nonexclusivity, Etc. The
rights of the Indemnitee hereunder shall be in addition to any other rights the
Indemnitee may have under the Bank’s Articles of Incorporation and Bylaws, the
laws of the State of California, or otherwise. To the extent that a change in
the laws of the State of California or the interpretation thereof (whether by
statute or judicial decision) permits greater indemnification by agreement than
would be afforded currently under the Bank’s Articles of Incorporation and
Bylaws, it is the intent of the parties hereto that the Indemnitee shall enjoy
by this Agreement the greater benefits so afforded by such change. To the extent
that there is a conflict or inconsistency between the terms of this Agreement
and the Bank’s Articles of Incorporation or Bylaws, it is the intent of the
parties hereto that the Indemnitee shall enjoy the greater benefits regardless
of whether contained herein, in the Bank’s Articles of Incorporation or Bylaws.
No amendment or alteration of the Bank’s Articles of Incorporation or Bylaws or
any other agreement shall adversely affect the rights provided to Indemnitee
under this Agreement. 9. Liability Insurance. The Bank shall use its reasonable
best efforts to purchase and maintain a policy or policies of insurance with
reputable insurance companies with A.M. Best ratings of “A” or better, providing
Indemnitee with coverage for any liability asserted against, or incurred by,
Indemnitee or on Indemnitee’s behalf by reason of the fact that Indemnitee is or
was or has agreed to serve as a director, officer, employee or agent of the
Bank, or is or was serving or has agreed to serve on behalf of or at the request
of the Bank as a director, officer, employee or agent (which, for purposes
hereof, shall include a trustee, fiduciary, partner or manager or similar
capacity) of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise, or arising out of
Indemnitee’s status as such, whether or not the Bank would have the power to
indemnify Indemnitee against such liability under the provisions of this
Agreement. Such insurance policies shall have coverage terms and policy limits
at least as favorable to Indemnitee as the insurance coverage provided to any
other director or officer of the Bank. If the Bank has such insurance in effect
at the time the Bank receives from Indemnitee any notice of the commencement of
an action, suit or proceeding, the Bank shall give prompt notice of the
commencement of such action, suit or proceeding to the insurers in accordance
with the procedures set forth in the policy. The Bank shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy. SMRH:4817-2626-3994.1 -6-



--------------------------------------------------------------------------------



 
[ex102indemnificationagre007.jpg]
10. Amendments, Etc. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver. 11. Subrogation. Subject to
Section 12, in the event of payment by the Bank under this Agreement, the Bank
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee with respect to any insurance policy. Indemnitee
shall execute all papers reasonably required and shall do everything that may be
reasonably necessary to secure such rights, including the execution of such
documents necessary to enable the Bank effectively to bring suit to enforce such
rights. The Bank shall pay or reimburse all expenses actually and reasonably
incurred by Indemnitee in connection with such subrogation. 12. Jointly
Indemnifiable Claims. Given that certain Jointly Indemnifiable Claims may arise
due to the relationship between the Indemnitee-Related Entities and the Bank and
the service of the Indemnitee as a director and/or officer of the Bank at the
request of the Indemnitee-Related Entities, the Bank acknowledges and agrees
that the Bank shall be fully and primarily responsible for the payment to the
Indemnitee in respect of indemnification and advancement of Indemnifiable
Expenses in connection with any such Jointly Indemnifiable Claim, pursuant to
and in accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-Related Entities. Under no
circumstance shall the Bank be entitled to any right of subrogation or
contribution by the Indemnitee-Related Entities and no right of recovery the
Indemnitee may have from the Indemnitee-Related Entities shall reduce or
otherwise alter the rights of the Indemnitee or the obligations of the Bank
hereunder. In the event that any of the Indemnitee-Related Entities shall make
any payment to the Indemnitee in respect of indemnification or advancement of
expenses with respect to any Jointly Indemnifiable Claim, the Indemnitee-Related
Entity making such payment shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee against the Bank under the terms
of this Agreement, and the Indemnitee shall execute all papers reasonably
required and shall do all things that may be reasonably necessary to secure such
rights, including the execution of such documents as may be necessary to enable
the Indemnitee-Related Entities effectively to bring suit to enforce such
rights. Each of the Indemnitee-Related Entities shall be third-party
beneficiaries with respect to this Section 12, entitled to enforce this Section
12 against the Bank as though each such Indemnitee-Related Entity were a party
to this Agreement. 13. No Duplication of Payments. Subject to Section 12 hereof,
the Bank shall not be liable under this Agreement to make any payment in
connection with any Claim made against the Indemnitee to the extent the
Indemnitee has otherwise actually received payment (under any insurance policy,
any provision of the Bank’s Articles of Incorporation and Bylaws, or otherwise)
of the amounts otherwise indemnifiable hereunder. 14. Defense of Claims. The
Bank shall be entitled to participate in the defense of any Claim relating to an
Indemnifiable Event or to assume the defense thereof, with counsel reasonably
satisfactory to the Indemnitee; provided that if the Indemnitee reasonably
believes, after consultation with counsel selected by the Indemnitee, that (i)
the use of counsel chosen by SMRH:4817-2626-3994.1 -7-



--------------------------------------------------------------------------------



 
[ex102indemnificationagre008.jpg]
the Bank to represent the Indemnitee would present such counsel with an actual
or potential conflict of interest, (ii) the named parties in any such Claim
(including any impleaded parties) include both (A) the Bank or any subsidiary of
the Bank and (B) the Indemnitee, and the Indemnitee concludes that there may be
one or more legal defenses available to him that are different from or in
addition to those available to the Bank or any subsidiary of the Bank or (iii)
any such representation by such counsel would be precluded under the applicable
standards of professional conduct then prevailing, then the Indemnitee shall be
entitled to retain separate counsel (but not more than one law firm plus, if
applicable, local counsel in respect of any particular Claim) at the Bank’s
expense. The Bank shall not be liable to the Indemnitee under this Agreement for
any amounts paid in settlement of any Claim relating to an Indemnifiable Event
effected without the Bank’s prior written consent. The Bank shall not, without
the prior written consent of the Indemnitee, effect any settlement of any Claim
relating to an Indemnifiable Event which the Indemnitee is or could have been a
party unless such settlement solely involves the payment of money and includes a
complete and unconditional release of the Indemnitee from all liability on all
claims that are the subject matter of such Claim. Neither the Bank nor the
Indemnitee shall unreasonably withhold its or his consent to any proposed
settlement; provided that the Indemnitee may withhold consent to any settlement
that does not provide a complete and unconditional release of the Indemnitee. To
the fullest extent permitted by California law, the Bank’s assumption of the
defense of a Claim pursuant to this Section 14 will constitute an irrevocable
acknowledgement by the Bank that any Indemnifiable Expenses incurred by or for
the account of Indemnitee incurred in connection therewith are indemnifiable by
the Bank under Section 2 of this Agreement. 15. Binding Effect, Etc. This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors, (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Bank), assigns, spouses,
heirs, executors and personal and legal representatives. The Bank shall require
and cause any successor(s) (whether directly or indirectly, whether in one or a
series of transactions, and whether by purchase, merger, consolidation, or
otherwise) to all or a significant portion of the business and/or assets of the
Bank and/or its subsidiaries (on a consolidated basis), by written agreement in
form and substance reasonably satisfactory to the Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform if no such succession had
taken place; provided that no such assumption shall relieve the Bank from its
obligations hereunder and any obligations shall thereafter be joint and several.
This Agreement shall continue in effect regardless of whether the Indemnitee
continues to serve as a director or officer of the Bank and/or on behalf of or
at the request of the Bank as a director, officer, manager, member, partner,
fiduciary, trustee or in a similar capacity of another Person. Except as
provided in this Section 15, neither party shall, without the prior written
consent of the other, assign or delegate this Agreement or any rights or
obligations hereunder. 16. Severability. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever, (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (b) to
the fullest extent possible, the provisions of this SMRH:4817-2626-3994.1 -8-



--------------------------------------------------------------------------------



 
[ex102indemnificationagre009.jpg]
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable and to give effect to
the terms of this Agreement. 17. Specific Performance, Etc. The parties
recognize that if any provision of this Agreement is violated by the parties
hereto, the Indemnitee may be without an adequate remedy at law. Accordingly, in
the event of any such violation, the Indemnitee shall be entitled, if the
Indemnitee so elects, to institute proceedings, either in law or at equity, to
obtain damages, to enforce specific performance, to enjoin such violation, or to
obtain any relief or any combination of the foregoing as the Indemnitee may
elect to pursue. 18. Notices. All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written document delivered in person or sent by electronic mail,
nationally recognized overnight courier or personal delivery, addressed to such
party at the address set forth below or such other address as may hereafter be
designated in writing by such party to the other parties: (a) If to the Bank,
to: Pacific Mercantile Bancorp 949 South Coast Drive, 3rd Floor Costa Mesa,
California 92626 Attn: Curt Christianssen E-mail: Curt.Christianssen@pmbank.com
with a copy to (which copy alone shall not constitute notice): Sheppard, Mullin,
Richter & Hampton LLP 650 Town Center Drive, 10th Floor Costa Mesa, California
92626-1993 Attn: Joshua A. Dean E-mail: jdean@sheppardmullin.com (b) If to the
Indemnitee, to the address set forth on the signature page hereto. All such
notices, requests, consents and other communications shall be deemed to have
been given or made if and when received (including by overnight courier) by the
parties at the above addresses or sent by electronic transmission, with
confirmation received, to the email address specified above (or at such other
address or email address for a party as shall be specified by like notice). Any
notice delivered by any party hereto to any other party hereto shall also be
delivered to each other party hereto simultaneously with delivery to the first
party receiving such notice. 19. Counterparts. This Agreement may be executed in
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
SMRH:4817-2626-3994.1 -9-



--------------------------------------------------------------------------------



 
[ex102indemnificationagre010.jpg]
20. Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof. 21. Governing
Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of California applicable to contracts made
and to be performed in such state without giving effect to the principles of
conflicts of laws. [SIGNATURE PAGE FOLLOWS] SMRH:4817-2626-3994.1 -10-



--------------------------------------------------------------------------------



 
[ex102indemnificationagre011.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written. PACIFIC MERCANTILE BANK By: Name: Brad Dinsmore Title:
Chief Executive Officer [•] Name: Address: E-mail: SMRH:4817-2626-3994.1
[Signature Page to Indemnification Agreement]



--------------------------------------------------------------------------------



 